Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 20, 2015                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  Rehearing No. 606                                                                      Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
  149984(67)(69)                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein,
                                                                                                        Justices
  CARNICE HODGE,
           Claimant-Appellee,
                                                             SC: 149984
  v                                                          COA: 311387
                                                             Wayne CC: 12-001500-AE
  U.S. SECURITY ASSOCIATES, INC.,
             Respondent-Appellee,
  and

  DEPARTMENT OF LICENSING &
  REGULATORY AFFAIRS/UNEMPLOYMENT
  INSURANCE AGENCY,
             Appellant.
  ________________________________________/

          On order of the Court, the motion of the Legal Services Association of Michigan
  to file a brief amicus curiae in support of the motion for rehearing is GRANTED. The
  amicus brief submitted on March 13, 2015, is accepted for filing. On further order of the
  Court, the motion for rehearing is considered, and it is DENIED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 20, 2015